

115 HR 6909 IH: Lady Liberty Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6909IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Connolly (for himself, Ms. Barragán, Ms. Bass, Mr. Beyer, Mr. Blumenauer, Mr. Cicilline, Mr. Cohen, Mr. Correa, Ms. Clarke of New York, Ms. DeLauro, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Ellison, Mr. Espaillat, Mr. Foster, Mr. Gallego, Mr. Al Green of Texas, Mr. Gutiérrez, Mr. Hastings, Ms. Jackson Lee, Ms. Jayapal, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Mr. Khanna, Ms. Lee, Mr. Ted Lieu of California, Mr. Ben Ray Luján of New Mexico, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. Meeks, Ms. Moore, Ms. Norton, Mr. Pallone, Mr. Panetta, Mr. Pascrell, Mr. Payne, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Quigley, Mr. Raskin, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Serrano, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Mr. Vargas, Mr. Veasey, Mr. Visclosky, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, and Mr. Cummings) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for a minimum number of refugees who may be
			 admitted in any fiscal year after fiscal year 2018, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Lady Liberty Act of 2018. 2.Minimum number of refugees to be admittedSection 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) is amended by inserting after in any fiscal year after fiscal year 1982 shall be such number as the President determines, the following: except that in any fiscal year after fiscal year 2018, such number may not be less than 110,000.
		